
	

116 HR 1494 : Historically Black Colleges and Universities (HBCUs) Homeland Security Partnerships Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 1494
		IN THE SENATE OF THE UNITED STATES
		February 11, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To strengthen partnerships between historically Black colleges and universities and
			 minority-serving institutions and the Department of Homeland Security, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Historically Black Colleges and Universities (HBCUs) Homeland Security Partnerships Act. 2.Department-wide strategy for enhanced partnerships with historically black colleges and universities and minority-serving institutionsNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Strategy, Policy, and Plans of the Department, shall—
 (1)issue a Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions that includes yearly goals, including goals related to improving recruitment and hiring, research and development, and acquisition opportunities at such institutions, through fiscal year 2025; and
 (2)require the head of each component of the Department to— (A)not later than 150 days after the date of the issuance under paragraph (1) of the Department-wide strategy, develop a component-specific action plan to implement such strategy;
 (B)monitor progress on such implementation; and (C)not later than 1 year after the date of such issuance, report to the Secretary regarding progress on such implementation.
 3.Enhancement of research and development partnershipsThe Secretary shall seek to enhance partnerships with historically Black colleges and universities and minority-serving institutions with respect to administering the research and development activities of the Department by, among other things—
 (1)encouraging the participation of such colleges, universities, and institutions in the research, development, testing, and evaluation programs and activities of the Department;
 (2)facilitating partnerships between such colleges, universities, and institutions and private sector stakeholders, national laboratories, and other academic institutions in areas important to homeland security, including cybersecurity, emergency management, and counterterrorism; and
 (3)distributing funds through Science and Technology Directorate grants, cooperative agreements, and contracts to such colleges, universities, and institutions for enhancements in areas important to homeland security, including cybersecurity, emergency management, and counterterrorism.
 4.Career opportunities partnershipsNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Human Capitol Officer of the Department, shall make available to historically Black colleges and universities and minority-serving institutions a current list of internship, fellowship, scholarship, and recruitment opportunities within the Department for students and recent graduates of such colleges, universities, and institutions.
		5.Acquisition partnerships
 Not later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Procurement Officer of the Department, shall—
 (1)identify how to increase the participation of historically Black colleges and universities and minority-serving institutions in Department acquisitions, including identifying existing opportunities for historically Black colleges and universities and minority-serving institutions to participate in the contracting program of the Small Business Administration for minorities; and
 (2)disseminate to such colleges, universities, and institutions— (A)information identified in accordance with paragraph (1); and
 (B)current and future opportunities to participate in Department acquisitions. 6.Annual report (a)Annual reportNot later than December 31, 2020, and annually thereafter through 2026, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the efforts of the Department to partner with historically Black colleges and universities and minority-serving institutions to carry out this Act.
 (b)Reporting requirementsThe annual reports required under subsection (a) shall include the following: (1)A list of awards, including the corresponding monetary value for each such award, to historically Black colleges and universities and minority-serving institutions, disaggregated by grant, contract, cooperative agreement, and other research development test and evaluation activity, initiative, and program.
 (2)A description of how the Department is partnering with historically Black colleges and universities and minority-serving institutions under the programs referred to in sections 3 and 5, and how such programs have helped such colleges, universities, and institutions participate in acquisitions with the Department.
 (3)A summary of outreach efforts to historically Black colleges and universities and minority-serving institutions, and an identification of any Department programs and initiatives in which such colleges, universities, and institutions are under-represented among institutions of higher education.
 (4)A description of the status of efforts made by the Department pursuant to sections 2 and 4, including—
 (A)for section 2, Department-wide goals pursuant to the Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions under such section, and the status of efforts to implement action plans throughout the Department to carry out such strategy; and
 (B)for section 4, participation rates in each internship, fellowship, scholarship, and recruitment opportunity referred to in such section, listed by historically Black college and university and minority-serving institution so participating.
 (5)A list of memoranda of understanding entered into by the Department with historically Black colleges and universities and minority-serving institutions and information on the parties and scope of each such memorandum of understanding.
 7.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Homeland Security.
 (2)Historically black colleges and universitiesThe term historically Black colleges and universities means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Minority-serving institutionsThe term minority-serving institutions means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (5)SecretaryThe term Secretary means Secretary of Homeland Security.  Passed the House of Representatives February 10, 2020.Cheryl L. Johnson,ClerkRobert F. Reeves,Deputy Clerk